In a proceeding under article 78 of the Civil Practice Act, brought by petitioners, four former members of the Police Department of the Village of Brightwaters in Suffolk County: (1) to direct the Suffolk County Police Commissioner to transfer them to the County Police Department; (2) to direct him to continue to employ them in the County Police Department during their good behavior; and (3) to vacate the Civil Service Commission’s resolution denying their demand for such transfer on the ground that they have no permanent status and were merely provisional employees of the Village Police Department when its functions were transferred to the County Police Department, the parties cross appeal: The Police Commissioner and the Civil Service Commission appeal from the order of the Supreme Court, Suffolk County, dated April 22, 1960, which directs them to transfer petitioners to the County Police Department and which vacates said resolution of the Civil Service Commission. The petitioners appeal from said order only insofar as it fails to direct the Police Commissioner to continue them in the employ of the County Police Department during their good behavior; that is, insofar as it fails to give them permanent status in the County Police Department. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.